Citation Nr: 0943696	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  08-26 564	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
bilateral hearing loss for the period between April 10, 2006 
and October 20, 2008.

2.  Entitlement to a rating in excess of 30 percent for 
bilateral hearing loss for the period between October 20, 
2008 and March 17, 2009.

3.  Entitlement to a rating in excess of 60 percent for 
bilateral hearing loss beginning March 17, 2009.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Spouse


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to 
December 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision by the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection for 
bilateral hearing loss, and assigned a 20 percent disability 
rating, effective April 10, 2006.  The Veteran initiated and 
perfected an appeal of this initial rating determination.  

During the pendency of this appeal, the RO issued an October 
2008 rating decision which increased the disability rating to 
30 percent, effective October 20, 2008.  A subsequent July 
2009 rating decision increased the disability rating to 60 
percent, effective March 17, 2009.  The Veteran has continued 
to appeal the assigned disability ratings.  Consequently, 
this matter remains in appellate status.  Additionally, 
because the Veteran was awarded multiple staged ratings for 
his bilateral hearing loss, the issue of entitlement to an 
increased rating is separated into three issues.  

A Videoconference Hearing on this matter was held before the 
undersigned Acting Veterans Law Judge on October 15, 2009.  A 
copy of the hearing transcript has been associated with the 
file.

The matters of entitlement to an increased rating for 
bilateral hearing loss for the periods between October 20, 
2008 and March 17, 2009 and subsequent to March 17, 2009 are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action on his part is required.


FINDING OF FACT

The competent medical evidence of record demonstrates that 
for the period of April 10, 2006 to October 20, 2008, the 
Veteran had no worse than Level VII hearing loss in the left 
ear and Level IV hearing loss in the right ear.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for bilateral hearing loss prior to October 20, 2008, have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.85, 4.86, Diagnostic Code 6100 (2009).   


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Board finds that VA has satisfied its duties to the 
Veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  

VA has made all reasonable efforts to assist the Veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed VA's duties to assist him.  In 
letters dated in April 2006 and August 2007, the Veteran was 
notified of the information and evidence needed to 
substantiate and complete the claim.  The April 2006 letter 
also complied with the requirement that the notice must 
precede the initial adjudication of the claims on appeal.

Where, as here, the claim of service connection has been 
granted and the disability rating has been assigned, the 
claim has been more than substantiated, it has been proven, 
thereby rendering 38 U.S.C.A. § 5103(a) notice no longer 
required because the purpose that the notice was intended to 
serve has been fulfilled.  

Furthermore, once a claim of service connection has been 
substantiated, the filing of a notice of disagreement with 
the RO's decision as to the assigned rating does not trigger 
additional notice under 38 U.S.C.A. § 5103(a).  Therefore, 
further VCAA notice under 38 U.S.C.A. § 5103(a) and § 
3.159(b)(1) is no longer applicable on the claim for an 
initial higher rating for posttraumatic stress disorder.  
Dingess, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 
21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. 
App. 128, 137 (2008). 

The Board further finds that VA has complied with the duty to 
assist by aiding the Veteran in obtaining evidence.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and are associated with 
the Veteran's claims file.  The RO has obtained the Veteran's 
service treatment records, as well as VA and non-VA medical 
records.  The Veteran has been afforded appropriate 
examinations in May 2006, October 2008, and March 2009.  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by any failure of VA in its duty to 
assist, and that any violation of the duty to assist could be 
no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004). 

II.  Increased Rating

The Veteran seeks an increased initial rating for his 
service-connected bilateral hearing loss.  During the 
pendency of this appeal, he has been granted a 20 percent 
disability rating, effective April 10, 2006, a 30 percent 
disability rating, from October 20, 2008, and a 60 percent 
disability rating effective March 17, 2009.  As the 
assignment of the 30 percent and 60 percent disability 
ratings is being remanded, only the period of April 10, 2006 
to October 20, 2008 will be considered in this decision.
 
A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155.

In cases in which a reasonable doubt arises as to the 
appropriate degree of disability to be assigned, such doubt 
shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (West 2002).  However, when 
the assignment of initial ratings is under consideration, the 
level of disability in all periods since the effective date 
of the grant of service connection must be taken into 
account, and staged ratings may be assigned.  Fenderson v. 
West, 12 Vet. App. 119 (1998).   In the present case, the RO 
has already afforded the Veteran staged ratings.  

Evaluations of defective hearing range from noncompensable to 
100 percent based on the organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by puretone audiometry tests in 
the frequencies of 1000, 2000, 3000, and 4000 cycles per 
second.  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the provisions of 38 
C.F.R. § 4.85 establish eleven auditory acuity levels from 
Level I for essentially normal acuity to Level XI for 
profound deafness.  Tables VI and VII as set forth in 38 
C.F.R. § 4.85 are used to calculate the rating to be 
assigned.  "[T]he assignment of disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

Additionally, the regulations provide that in cases of 
exceptional hearing loss, i.e., when the puretone threshold 
at each of the four specified frequencies (1000, 2000, 3000, 
and 4000 Hertz) is 55 decibels or more, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  See 38 C.F.R. § 4.86(a).  The provisions of 38 
C.F.R. § 4.86(b) provide that when the puretone threshold is 
30 decibels or less at 1,000 hertz, and 70 decibels or more 
at 2,000 hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.  
In this case, the Veteran does not have an exceptional 
hearing loss as defined in 38 C.F.R. § 4.86.

From April 10, 2006 to October 20, 2008

In April 2006, the Veteran had a private hearing evaluation 
by Dr. M., at which an uninterpreted audiometric graph was 
created and the Veteran was referred to VA for hearing aids.

On May 2006 VA examination, the Veteran complained that he 
could not hear or distinguish words well.  Audiometric 
testing showed his puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
65
70
75
LEFT
35
50
75
90
105

His puretone threshold averages were 61 in the right ear and 
80 in the left ear.  Speech recognition scores were 76 
percent in the right ear and 60 percent in the left ear.  
Mild to severe sensorineural hearing loss in the right ear 
and mild to profound sensorineural hearing loss in the left 
ear with normal tympanograms, bilaterally, was diagnosed.

For the period between April 10, 2006 and October 20, 2008, 
the Veteran's May 2006 examination results under the 
diagnostic criteria demonstrate hearing acuity of Level VI 
(Table VI) in the right ear, and Level IV (Table VI) in the 
left ear.  These levels of hearing acuity result in a 20 
percent disability rating under Table VII, which has already 
been assigned for the time period in question.  Therefore, an 
increased initial rating is not warranted for the Veteran's 
bilateral hearing loss between April 10, 2006 and October 20, 
2008.  There is no other pertinent medical evidence of record 
that would entitle the Veteran to a higher rating for 
bilateral hearing loss for any time during the time period in 
question.  Thus, no further staged rating is warranted in the 
present appeal.  See Fenderson, supra.  

Extraschedular Rating

Although the Board is precluded by regulation from assigning 
extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for a 
service-connected disability is inadequate.  There must be a 
comparison between the level of severity and symptomatology 
of the service-connected disability with the established 
criteria.

If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the disability picture is 
contemplated by the Rating Schedule, and the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology for the time period in 
question, and provide for higher ratings for more severe 
symptoms.  As the disability picture is contemplated by the 
Rating Schedule, the assigned schedular rating is, therefore, 
adequate.  Consequently, referral for extraschedular 
consideration for the time period of April 10, 2006 to 
October 20, 2008 is not required under 38 C.F.R. § 
3.321(b)(1).


ORDER

Entitlement to a disability rating in excess of 20 percent 
from April 10, 2006, to October 20, 2008, for bilateral 
hearing loss is denied.  


REMAND

The Veteran was given a VA examination, with audiometric 
testing, in October 2008, at which his hearing acuity was 
Level VII (Table VI) in the right ear, and Level VI (Table 
VI) in the left ear.  These levels of hearing acuity result 
in a 30 percent disability rating under Table VII, which was 
assigned the Veteran for the time period between October 20, 
2008 and March 17, 2009.  

Three weeks later, in November 2008, the Veteran was seen at 
the VA Medical Center complaining that his right hearing aid 
was dead; testing revealed both hearing aids were functioning 
normally.  The physician noted that audiometric testing 
showed a significant decrease in hearing acuity in the right 
ear since the VA examination in October 2008, although 
hearing in the left ear was unchanged.  A graphic audiogram 
was completed but no interpretation of puretone thresholds 
into numeric values was provided.  While the Board can 
observe the graphed testing results, it may not interpret 
them, as this action is beyond the Board's recognized 
expertise, and would therefore be speculative.  See Kelly v. 
Brown, 7 Vet. App. 471, 474 (1995) (Board may not interpret 
graphical representations of audiometric data); see also 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Given the 
physician's opinion that the Veteran's hearing loss was 
significantly worse than at the October 2008 VA examination, 
this matter is necessarily remanded to the RO for 
interpretation of the audiometric graph to determine if an 
increased rating at any time during the period of October 20, 
2008 to March 17, 2009, is warranted.

The Board notes that the issue of increased rating for 
bilateral hearing loss after March 17, 2009 is inextricably 
intertwined with that of increased rating for the period of 
October 20, 2008 to March 17, 2009 which is being remanded.  
Therefore, that issue will be deferred pending resolution of 
the increased rating claim for the earlier period.  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991).

Finally, at hearing in October 2009, the Veteran testified 
that in July 2009 he had resigned from his appointed position 
of 12 years as a Special Commissioner because he could no 
longer understand what was being said at hearings over which 
he presided.  This testimony raises the issue of entitlement 
to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
The Board notes that such a claim was pending at the RO at 
the time this matter was certified for appellate review.  The 
RO is encouraged to take any increased ratings which may be 
awarded pursuant to this remand into account when 
adjudicating the Veteran's TDIU claim.


Accordingly, the case is REMANDED for the following:

1.  The RO should submit the graphic 
results of the November 2008 VA 
audiometric testing for interpretation by 
an audiologist or other qualified medical 
expert. 

2.  The RO should re-adjudicate the matter 
of an increased rating for the Veteran's 
bilateral hearing loss for the period 
between October 20, 2008 and March 17, 
2009.  The rating assigned subsequent to 
March 17, 2009, should also be reviewed if 
implicated by this re-adjudication.

If any aspect of the decision is 
unfavorable to the Veteran, he and his 
representative should be provided a 
supplemental statement of the case and 
given an opportunity to respond.  The 
matter should then be returned to the 
Board.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



____________________________________________
Thomas D. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


